Case: 5:20-cv-00563-JG Doc #: 70 Filed: 03/05/21 1 of 13. PageID #: 658



 UNITED STATES DISTRICT COURT
 NORTHERN DISTRICT OF OHIO

                                            :
INTEGRATED DESIGN ENGINEERING               :          CASE NO. 5:20-cv-00563
AND ANALYSIS SERVICES, INC., d/b/a          :
Rapidmolds.com,                             :          OPINION & ORDER
                                            :          [Resolving Docs. 55, 56, 58, 59]
            Plaintiff,                      :
                                            :
vs.                                         :
                                            :
GIDDY HOLDINGS, INC. and BRETT              :
JACOBSON,                                   :
                                            :
            Defendants/Counter-Claimants,   :
                                            :
  vs.                                       :
                                            :
  BRAD BORNE AND INTEGRATED                 :
  DESIGN ENGINEERING AND                    :
  ANALYSIS SERVICES, INC.,                  :
                                            :
            Counter-Defendants.             :
                                            :

 JAMES S. GWIN, UNITED STATES DISTRICT COURT JUDGE:

        Defendant Giddy Holdings, Inc. engaged Plaintiff Integrated Design Engineering and

 Analysis Services (“IDEAS”) to manufacture Defendant’s product. After a payment and

 delivery dispute, IDEAS, Giddy, and Brett Jacobson, Giddy’s CEO, entered into a settlement

 agreement.

        Plaintiff IDEAS sues Defendants Giddy and Jacobson for breach of that settlement

 agreement. 1       Giddy countersues IDEAS and Counter-Defendant Brad Borne, IDEAS’s

 president, for breach of the settlement agreement and conversion. 2




        1
            Doc. 1-1.
        2
            Docs. 4, 15.
Case: 5:20-cv-00563-JG Doc #: 70 Filed: 03/05/21 2 of 13. PageID #: 659

 Case No. 5:20-cv-00563
 GWIN, J.

        Now, Plaintiff IDEAS moves for summary judgment on its breach of contract claim

 and Defendants’ breach of contract and conversion claims. 3 Defendants oppose. 4

        Similarly, Defendants Giddy and Jacobson move for partial summary judgment on

 IDEAS’s breach of contract claim. 5 Defendants also move for summary judgment on their

 conversion claim. 6 Plaintiff opposes. 7

        Finally, Counter-Defendant Borne moves for summary judgment on Giddy and

 Jacobson’s breach of contract and conversion claims. 8 Defendants/Counter-Claimants do

 not oppose. 9

        For the following reasons, the Court GRANTS in part and DENIES in part Plaintiff’s

 motion, GRANTS in part and DENIES in part Defendants’ motion, and GRANTS Counter-

 Defendant’s motion.

  I.        Background

        In June 2019, Defendant Giddy contracted with Plaintiff IDEAS for the manufacture

 of Defendants’ product, erectile dysfunction devices called “Giddy Packs.” 10

        Under that contract, IDEAS, through a third-party Chinese factory, would produce

 154,272 Giddy Packs in three phases—Production Runs 1, 2, and 3. In Production Runs 1

 and 2, IDEAS would deliver 55,112 Giddy Packs. 11 In Production Run 3, IDEAS would




        3
          Doc. 58.
        4
          Doc. 61.
        5
          Doc. 59.
        6
          Id.
        7
          Doc. 62.
        8
          Doc. 56.
        9
          Doc. 60.
        10
           Doc. 59-1.
        11
           Doc. 59-2.
                                             -2-
Case: 5:20-cv-00563-JG Doc #: 70 Filed: 03/05/21 3 of 13. PageID #: 660

 Case No. 5:20-cv-00563
 GWIN, J.

 deliver 99,160 Giddy Packs. 12 Based on the three production runs’ total size, IDEAS agreed

 to give Giddy a volume discount. 13

        In late 2019, a dispute arose between the parties. Essentially, Giddy asserted that it

 was entitled to the volume discount for Production Runs 1 and 2 even though it had not fully

 funded Production Run 3. Conversely, IDEAS maintained that until Giddy paid for 154,272

 Giddy Packs, Giddy had not earned the volume discount. 14

        Attempting to resolve their disagreement, on January 14, 2020, Plaintiff IDEAS and

 Defendants Giddy and Brett Jacobson, Giddy’s CEO, entered into an Inventory Purchase and

 Settlement Agreement (“Settlement Agreement”). 15

        In the Settlement Agreement, the parties acknowledged, in relevant part that:

              1. Giddy agreed to purchase 154,272 Giddy Packs for $468,868.77.
              2. IDEAS had partially delivered on Production Runs 1 and 2, but that
                 IDEAS still needed to deliver 22,564 Giddy Packs.
              3. Giddy had received the volume discount price for Production Runs 1
                 and 2 because it agreed to purchase Production Run 3. 16

        Likewise, the parties agreed, in relevant part that:

              1. On January 15, 2020, IDEAS would release the remining 22,564 Giddy
                 Packs from Production Runs 1 and 2 to Giddy’s shipping provider
                 (Federal Express).
              2. IDEAS would release the Giddy Packs and would give the volume
                 discount price.
              3. Within 14 days of the “pickup date,” Giddy would pay for 50% of
                 Production Run 3.
              4. If Giddy did not proceed with the purchase of Production Run 3, Giddy
                 agreed to pay $40,000 in liquidated damages—the approximate




        12
             Doc. 59-2.
        13
           Id.
        14
           Id.
        15
           Id.
        16
           Id.
                                              -3-
Case: 5:20-cv-00563-JG Doc #: 70 Filed: 03/05/21 4 of 13. PageID #: 661

 Case No. 5:20-cv-00563
 GWIN, J.

                difference between the volume discounted and non-discounted price—
                and an additional $120,000 in liquidated damages. 17
             5. IDEAS claimed an “artisan lien” on Giddy’s molds—used to create the
                Giddy Packs—until Giddy paid IDEAS in full. 18

        Early on January 15, 2020, Brad Borne, IDEAS’s president, directed the Chinese

 factory to notify FedEx that the Giddy Packs were ready for pickup. 19 On the same day, the

 Chinese factory, through Kelly Chen, sent FedEx the necessary shipping documents and

 informed FedEx that it could pick up the Giddy Packs. 20 Chen states that FedEx requested

 modified shipping documents and asked to move pickup to January 17, 2020. 21 On January

 17, 2020, FedEx picked up the Giddy Packs. 22

        Plaintiff IDEAS sues Defendants Giddy and Brett Jacobson for breach of the settlement

 agreement. Specifically, IDEAS claims that Giddy and Jacobson did not fund Production

 Run 3. As a result, IDEAS argues it is entitled to $160,000 in liquidated damages—$40,000

 for the remainder owed on Production Runs 1 and 2 (the volume discount amount) and

 $120,000 for lost profit on Production Run 3. 23

        In return, Defendants Giddy and Jacobson sue IDEAS and IDEAS’s president, Counter-

 Defendant Brad Borne, for breach of the settlement agreement and conversion. Defendants

 claim that IDEAS did not satisfy the settlement agreement because it arguably failed to

 gamma irradiate and timely deliver 22,564 Giddy Packs. As a result, Defendants argue that

 IDEAS materially breached the settlement agreement, excusing Defendants from



        17
            As explained below, the liquidated damages provision is unenforceable. See infra sub-
 section II.A.3.
         18
            Doc. 59-2.
         19
            Doc. 58-1 at 16.
         20
            Doc. 58-2 at 23–25.
         21
            Id. at 9.
         22
            Id.
         23
            Doc. 1-1.
                                              -4-
Case: 5:20-cv-00563-JG Doc #: 70 Filed: 03/05/21 5 of 13. PageID #: 662

 Case No. 5:20-cv-00563
 GWIN, J.

 performance and damaging Giddy. Moreover, Defendants assert that IDEAS’s refusal to

 return the molds that IDEAS used to manufacture the Giddy Packs resulted in a conversion. 24

        Presently before the Court are the parties’ cross-motions for summary judgment.

  II.        Discussion

        A court will grant a motion for summary judgment “if the movant shows that there is

 no genuine dispute as to any material fact and the movant is entitled to judgment as a matter

 of law.” 25 In evaluating a motion, a court will “view the evidence in the light most favorable

 to the non-moving party.” 26 However, the “’mere existence of a scintilla of evidence’ in

 support of the non-moving party does not establish a genuine issue of material fact.” 27 “The

 moving party is entitled to summary judgment when the non-moving party ‘fails to make a

 showing sufficient to establish the existence of an element essential to the party’s case, and

 on which that party will bear the burden of proof at trial.” 28

        A. Plaintiff Is Entitled to partial Summary Judgment in its Favor on its Breach of
           Contract Claim.

                 1.    Defendants breached the settlement agreement.

        A breach of contract occurs when (1) there is a binding contract, (2) one party

 performs, (3) the other party breaches, and (4) the nonbreaching party suffers damages from

 the breach. 29       “As a general rule, a party does not breach a contract when the party




        24
             Docs. 4, 15.
        25
             Fed. R. Civ. P. 56(a).
        26
            Goodman v. J.P. Morgan Inv. Mgmt., Inc., 954 F.3d 852, 859 (6th Cir. 2020) (citing Lossia
 v. Flagstar Bancorp, Inc., 895 F.3d 423, 428 (6th Cir. 2018)).
         27
            Id. (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252 (1986)).
         28
            Goodman, 954 F.3d at 859 (quoting Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986)).
         29
            See Carbone v. Nueva Constr. Grp., L.L.C., 83 N.E.3d 375, 380 (Ohio Ct. App. 2017);
 Becker v. Direct Energy, LP, 112 N.E.3d 978, 988 (Ohio Ct. App. 2018).
                                                -5-
Case: 5:20-cv-00563-JG Doc #: 70 Filed: 03/05/21 6 of 13. PageID #: 663

 Case No. 5:20-cv-00563
 GWIN, J.

 substantially performs the terms of the contract.” 30          “For the doctrine of substantial

 performance to apply, the part unperformed must not destroy the value or purpose of the

 contract.” 31

          At the same time, if one party materially breaches a contract, the other party is

 excused from performance. 32 A material breach “is a failure to do something that is so

 fundamental to a contract that the failure to perform defeats the essential purpose of the

 contract or makes it impossible for the other party to perform.” 33 Whether a party materially

 breached a contract is “generally a question of fact.” 34

          Plaintiff IDEAS moves for summary judgment on its breach of contract claims. 35 It

 argues that there are no genuine material fact disputes and that Defendants Giddy and

 Jacobson breached the Settlement Agreement when they failed to fund Production Run 3.

          Defendants oppose. 36 Defendants argue that summary judgment is inappropriate

 because there is a genuine material fact dispute as to whether Plaintiff materially breached

 the Settlement Agreement, thereby excusing Defendants from performance. Specifically,

 Defendants claims admissible evidence suggests that IDEAS materially breached the

 Settlement Agreement by failing to gamma irradiate the Giddy Packs.

          Under the Settlement Agreement, Defendants were obligated to fund Production

 Run 3. 37 Defendants did not fund Production Run 3.



          30
               Whitt Sturtevant, LLP v. NC Plaza LLC, 43 N.E.3d 19, 30 (Ohio Ct. App. 2015).
          31
               Hansel v. Creative Concrete & Masonry Const. Co., 772 N.E.2d 138, 141 (Ohio Ct. App.
 2002).
          32
             Marion Family YMCA v. Hensel, 897 N.E.2d 184, 186 (Ohio Ct. App. 2008).
          33
             Id.
          34
             Whitt Sturtevant, LLP, 43 N.E.3d at 30.
          35
             Doc. 58.
          36
             Doc. 61.
          37
             Doc. 59-2.
                                                  -6-
Case: 5:20-cv-00563-JG Doc #: 70 Filed: 03/05/21 7 of 13. PageID #: 664

 Case No. 5:20-cv-00563
 GWIN, J.

        Accordingly, the Court finds that Defendants breached the Settlement Agreement.

 Unless Defendants have a legal excuse for their failure to perform, Defendants are liable to

 Plaintiff for breach of contract.

              2.   Defendants would bear the burden of proving that Plaintiff materially
                   breached the contract at trial and have failed to sufficiently establish that
                   Plaintiff breached the Settlement Agreement.

        Defendants argue that they were excused from performing under the Settlement

 Agreement’s terms because Plaintiff materially breached the contract. 38 At the summary

 judgment stage, Defendants do not establish that Plaintiff IDEAS materially breached the

 settlement agreement. Defendants shoulder the burden to show that Plaintiff materially

 breached the settlement agreement.

        To support their claim that Plaintiff breached the Settlement Agreement, Defendants

 offer evidence suggesting that IDEAS did not gamma irradiate some of the Giddy Packs. 39

 Conversely, IDEAS offers evidence that it did. 40 Accordingly, Defendants argue summary

 judgment on Plaintiff’s breach of contract claims is inappropriate because there is a genuine

 material fact dispute as to whether IDEAS gamma irradiated the Giddy Packs.

        Actually, there is no genuine dispute of material fact and Defendants fail to show that

 Plaintiff breached the contract. Defendants have not offered any proof that the Giddy Packs

 they received were not gamma irradiated. Instead, Defendants point to a single text message

 from IDEAS’s president, Brad Borne, on January 8, 2020 stating: “We have a few pallets that

 still need to be gamma irradiated.” 41 But under the Settlement Agreement, IDEAS was not



        38
           Doc. 61.
        39
           Doc. 61-2 at 2.
        40
           Doc. 58-2
        41
           Doc. 61-2 at 2.
                                              -7-
Case: 5:20-cv-00563-JG Doc #: 70 Filed: 03/05/21 8 of 13. PageID #: 665

 Case No. 5:20-cv-00563
 GWIN, J.

 obligated to release the Giddy Packs until January 15, 2020. 42 Borne’s statement, made a

 week before the Giddy Packs were due, amounts to nothing more than “a mere scintilla of

 evidence.”

        As important, Plaintiff IDEAS gives a sworn statement from the supervising officer

 attesting that all Giddy Packs were irradiated and released for pickup by January 15, 2020.

 IDEAS also attaches the certificate of irradiation.

        Accordingly, the Court finds that Defendants breached the Settlement Agreement

 without a legal excuse.

                3.   However, the Settlement Agreement’s liquidated damages provision is
                     invalid and unenforceable.

        A liquidated damages provisions is valid and enforceable when “the parties have

 agreed on the amount of damages, ascertained by estimation and adjustment, and have

 expressed this agreement in clear and unambiguous terms” and when: (1) damages are

 “uncertain as to amount and difficult [to prove],” (2) “the contract as a whole is not so

 manifestly unconscionable, unreasonable, and disproportionate in amount as to justify the

 conclusion that it does not express the true intention of the parties, and (3) “the contract is

 consistent with the conclusion that it was the intention of the parties that damages in the

 amount state should follow the breach thereof.” 43

        With Defendants’ breach, damages become neither uncertain nor difficult to prove. 44

 Defendants failed to fund Production Run 3. Therefore, Plaintiff’s damages are the amount



        42
             Doc. 59-2.
        43
             Samson Sales, Inc. v. Honeywell, Inc., 12 Ohio St.3d 27, 19 (Ohio 1984) (quoting Jones v.
 Stevens, 112 Ohio St. 43 (Ohio 1925)).
        44
           Because the Court finds that damages are not uncertain or difficult to prove, the Court
 declines to address the parties’ additional arguments.
                                                  -8-
Case: 5:20-cv-00563-JG Doc #: 70 Filed: 03/05/21 9 of 13. PageID #: 666

 Case No. 5:20-cv-00563
 GWIN, J.

 Defendants would have paid for Production Run 3, including the non-recurring expenses

 outline the in the Settlement Agreement, less IDEAS’s saved expenses.

        Plaintiff IDEAS did not, itself, run the Giddy Packs production.                   Instead, it

 subcontracted the production to Chinese manufacturers. Presumptively, IDEAS’s profits

 would involve deducting the costs incurred from the contract sale price.

        Plaintiff’s argument that damages are difficult to prove because Plaintiff costs had not

 been determined at the time the parties executed the agreement is unpersuasive. 45

 “Exhibit A” of the Settlement Agreement itemizes the production costs, likely with Plaintiff’s

 profit margin included, and states the total amount owed for Production Run 3 is

 $313,157.74. 46 The parties should be able to determine Plaintiff’s damages at trial with

 limited difficulty.

        Accordingly, the Court finds that the liquidated damages provision in the Settlement

 Agreement Production Run 1 and 2 is enforceable but the liquidated damage provision for

 Production Run 3 is unenforceable. 47

        B. Plaintiff Is Entitled to Summary Judgment in its Favor on Defendants’ Breach of
           Contract Counterclaim.

        Plaintiff IDEAS moves for summary judgment on Defendants’ breach of contract

 counterclaim. 48 With its counterclaim, Defendants sue on the same settlement agreement



        45
             Doc. 62 at 8–9.
        46
             Doc. 59-2.
        47
             See Carr v. Ed Stein Realtors, 461 N.E.2d 930, 931 (Ohio Ct. App. 1983) (“[L]iquidated
 damages are appropriate only where actual damages are uncertain or difficult to ascertain.”); see also
 Heskett Ins. Agency, Inc. v. Braunlin, No. 11CA3234, 2011 WL 5903484, *7 (Ohio Ct. App. Nov.
 16, 2011) (finding that the damages provision failed prong one of the Jones v. Stevens test and was
 therefore unenforceable); Abbruzzese v. Miller, No.96APE03-265, 1996 WL 550341, *4 (Ohio Ct.
 App. Sept. 26, 1996); Lakewood Creative Costumers v. Sharp, 509 N.E.2d 77, 79 (Ohio Ct. App.
 1986).
         48
            Doc. 58.
                                                 -9-
Case: 5:20-cv-00563-JG Doc #: 70 Filed: 03/05/21 10 of 13. PageID #: 667

 Case No. 5:20-cv-00563
 GWIN, J.

 that Plaintiff uses. In its motion, Plaintiff argues that there is no genuine material fact dispute

 and Defendants have failed to make a sufficient showing that IDEAS breached the Settlement

 Agreement by failing to gamma irradiate or timely release the Giddy Packs.

        In their opposition,       Defendants address the gamma irradiation issue. 49       But as

 discussed above, there is no genuine material fact dispute and Defendants have failed to

 make a sufficient showing that Plaintiff did not gamma irradiate the Giddy Packs. Defendants

 do not respond to the timeliness issue. 50

        Looking at the evidence in the light most favorable to Defendants, there is no genuine

 material fact dispute that IDEAS “released” the Giddy Packs on January 15, 2020 and within

 the time required under the Settlement Agreement. IDEAS’s president instructed the Chinese

 factory to release the Giddy Packs to FedEx. 51 That same day, the Chinese factory sent the

 necessary shipping forms to FedEx. 52 At that point, IDEAS had released the Giddy Packs,

 regardless of when FedEx picked them up.

        Accordingly, the Court finds that Plaintiff did not breach the Settlement Agreement as

 a matter of law.

        C. Plaintiff is Entitled to Summary Judgment in its Favor on Defendants’
           Conversion Counterclaim.

        “Conversion is an exercise of dominion or control wrongfully exerted over property

 in denial of or under a claim inconsistent with the rights of another.” 53 To establish a




        49
             Doc. 61.
        50
             See Doc. 61.
        51
             Doc. 58-1 at 16.
        52
             Doc. 58-2 at 23–25.
        53
          Dice v. White Family Cos., 878 N.E.2d 1105, 1108–09 (Ohio Ct. App. 2007) (citing Joyce
 v. Gen. Motors Corp., 49 Ohio St.3d 93, 96 (1990); Union Sav. Bank v. White Family Cos., Inc., 853
 N.E.2d 1182, 1189 (Ohio Ct. App. 2006)).
                                               - 10 -
Case: 5:20-cv-00563-JG Doc #: 70 Filed: 03/05/21 11 of 13. PageID #: 668

 Case No. 5:20-cv-00563
 GWIN, J.

 conversion claim, a plaintiff must show that (1) the plaintiff owned or had a right to possess

 the property, (2) the defendant wrongfully dispossessed plaintiff of their property rights, and

 (3) the defendant’s wrongful conduct caused damages to a damages. 54 If the conversion

 claim is based on a defendant’s unlawfully retaining the plaintiff’s property, then the plaintiff

 must establish that (1) they demanded the defendant return their property after the defendant

 “exerted dominion or control over the property,” and (2) the defendant refused to return the

 property to the plaintiff. 55

         However, if a defendant has a valid lien on the plaintiff’s property, then the defendant

 is not liable for conversion. 56 In Ohio, a molder has a lien on a customer’s mold in their

 possession for the amount due for the manufacturing completed with the mold. 57

         Defendants move for summary judgment on their conversion claim. In support,

 Defendants have shown that (1) they own the molds Plaintiff IDEAS used to manufacture the

 Giddy Packs, 58 (2) they demanded Plaintiff return the molds, 59 and (3) Plaintiff refused.60

 Plaintiff also moves for summary judgment and argues that it has a statutory and contractual

 lien on the molds, because Defendants have not paid for the full cost of Production Runs 1

 and 2. 61




         54
           Id. (quoting Haul Transport of VA, Inc. v. Morgan, CA 14859, 1995 WL 328995, *3 (Ohio
 Ct. App. June 2, 1995)).
        55
           Dice, 878 N.E.2d at 1108–09 (quoting Barnes v. First Am. Title Ins. Co., 1:06-cv-574, 2006
 WL 2265553, *8 (N.D. Ohio Aug. 8, 2006) (citing Tabar v. Charlie’s Towing Serv., Inc., 646 N.E.2d
 1132, 1136 (Ohio Ct. App. 1994))).
        56
           See Kehoe Component Sales Inc. v. Best Lighting Prods., Inc., 796 F.3d 576, 593 (6th Cir.
 2015).
        57
           Ohio Rev. Code § 1333.31(A)(1)(a).
        58
           Doc. 59-2.
        59
           Doc. 59-5.
        60
           Doc. 58-1 at 9.
        61
           Doc. 58.
                                                - 11 -
Case: 5:20-cv-00563-JG Doc #: 70 Filed: 03/05/21 12 of 13. PageID #: 669

 Case No. 5:20-cv-00563
 GWIN, J.

           The Court finds that Plaintiff IDEAS has a valid lien on Giddy’s molds. Under the

 Settlement Agreement, Defendants were not entitled to a volume discount for Production

 Runs 1 and 2 unless they funded Production Run 3. 62 Defendants did not fund Production

 Run 3. Therefore, until Defendants pay damages for breaching the Settlement Agreement,

 there is still an “amount due” for Production Runs 1 and 2, namely the difference between

 the full and discounted price.

           Accordingly, the Court finds that Plaintiff is not liable for conversion as a matter of

 law. 63

           D. Counter-Defendant Brad Borne Is Entitled to Summary Judgment in His Favor
              on Defendant’s Conversion Counterclaim.

           Counter-Defendant Brad Borne also moves for summary judgment on Defendants’

 conversion counterclaim and argues that Plaintiff IDEAS, and not he, claims dominion over

 Giddy’s molds. 64 Defendant does not oppose. 65

           Because Counter-Defendant Borne does not have control over Giddy’s molds, the

 Court finds that Borne is not liable for conversion as a matter of law.

   III.         Conclusion

           For the foregoing reasons, the Court GRANTS in part and DENIES in part Plaintiff’s

 motion, GRANTS in part and DENIES in part Defendants’ motion, and GRANTS Counter-

 Defendant’s motion.



           IT IS SO ORDERED.


           62
              Doc. 59-2.
           63
              See Kehoe, 796 F.3d at 593.
           64
              Doc. 56.
           65
              Doc. 60.
                                                - 12 -
Case: 5:20-cv-00563-JG Doc #: 70 Filed: 03/05/21 13 of 13. PageID #: 670

 Case No. 5:20-cv-00563
 GWIN, J.


  Dated: March 5, 2021                     s/    James S. Gwin
                                           JAMES S. GWIN
                                           UNITED STATES DISTRICT JUDGE




                                       - 13 -
